Citation Nr: 0021414	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  94-22 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
right shoulder disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left hip 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1973 to 
October 1974 and service with the National Guard for various 
periods from approximately December 1978 to March 1992.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Portland, Oregon, Department 
of Veterans Affairs (VA) Regional Office (RO).  The November 
1992, March 1994, and July 1999 rating decisions denied 
reopening the claim for service connection for a left hip 
disability.  The March 1993, March 1994, and May 1994 rating 
decisions continued a 10 percent evaluation of a right 
shoulder disability, and the July 1994 rating decision 
increased the evaluation to 20 percent.  

The Board remanded the case in November 1996 to obtain 
additional medical records, employer's records regarding a 
July 1991 fall, and VA orthopedic and neurological 
examinations.  This matter is now before the Board for 
appellate review.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran can flex his 
right arm to only midway between the side and shoulder level.  

2.  The medical evidence does not show crepitation, less or 
more movement than normal, incoordination, impaired ability 
to execute skilled movement smoothly, swelling, atrophy, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing, and weight-bearing due 
to the right shoulder disability.  

3.  The medical evidence does not show dislocation impairment 
of the clavicle or scapula.  

4.  In addition to his experience as a laborer, the veteran 
has clerical and welding skills.  

5.  The RO denied service connection for left hip disability 
in March 1992 and notified the veteran of that decision by 
letter dated April 1, 1992; he did not appeal.  

6.  Evidence received since the March 1992 rating decision 
includes medical evidence that explains the nature and 
duration of the veteran's current left hip disability.  

7.  The medical evidence does not include a nexus opinion 
relating a current left hip disability to active service.  


CONCLUSIONS OF LAW

1.  The criteria are met for a 30 percent rating for a right 
shoulder disability.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.71a, Diagnostic 
Codes 5003, 5010, 5201, and 5203 (1999).  

2.  The March 1992 rating decision became final because the RO 
notified the veteran of that decision by letter dated April 1, 
1992, and he did not appeal.  38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (1999).  

3.  The evidence received since the March 1992 rating 
decision is new and material evidence; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  

4.  The claim of entitlement to service connection for a left 
hip disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right shoulder

Factual Background

The veteran underwent a VA examination in October 1991.  He 
reported that his right shoulder was sore from pushing, 
pulling, and heavy lifting in his Post Office job.  Physical 
examination revealed full range of motion of the right 
shoulder with flexion to 180 degrees, abduction to 180 
degrees, adduction to 45 degrees, extension to 45 degrees, 
internal and external rotation to 90 degrees bilaterally and 
symmetrically.  The veteran had pain on range of motion.  His 
right shoulder was slightly lower than the left, and deep 
tendon reflexes were 1's throughout in the upper extremities.  
He was tender over the rotator cuff.  The diagnosis was 
chronic bursitis in the right shoulder and possible rotator 
cuff tendonitis type shoulder compression syndrome.  

The veteran underwent a VA examination in February 1993.  He 
reported that, after service, he worked at a family gas 
station business.  He reported last working at a temporary 
job with the postal service in 1991.  The veteran was right 
handed.  Present orthopedic symptoms included headache, 
chronic discomfort in the right trapezius muscle area, and 
right shoulder pain radiating into the right upper arm and 
right elbow.  The trapezius muscles were nontender today.  
Shoulder motion allowed external rotation to 30 degrees, 
internal rotation to 90 degrees, elevation to 175 degrees, 
and abduction to 175 degrees.  The clavicle had a 5-
millimeter offset with the clavicle being cephalad compared 
to the acromion.  The right acromioclavicular joint was 
tender.  Today's x-rays showed a definite posttraumatic 
deformity of the lateral end of the right clavicle and 
evidence of an old acromioclavicular separation.  Stress 
films showed very good stability in the right shoulder.  The 
diagnosis was acromioclavicular joint synovitis, early 
degenerative arthritis secondary to acromioclavicular 
separation and fracture of the lateral end of the clavicle, 
some chronic tendonitis, rotator cuff impingement, and 
chronic trapezius muscle strain.  The examiner opined that 
continued pain in the right shoulder area could be expected 
and that pain at the acromioclavicular joint would probably 
continue to be the worst part of the pain.  

The September 1993 statement alleged that the veteran had 
difficulty sleeping on his right side because of right 
shoulder pain.  

The veteran, assisted by his representative, provided sworn 
testimony at a regional office hearing in October 1993.  The 
veteran testified that his right shoulder hurt and was 
limited in range of motion.  He had clerical and labor job 
skills, and he could weld.  He testified that employers would 
not hire him because of his right shoulder problems.  He had 
worn a shoulder brace in the past, but he did not currently 
wear one.  He testified that pain radiated into his arm and 
neck.  

The veteran underwent a VA examination in June 1997.  The 
examiner reviewed the claims file.  Present orthopedic 
symptoms included headaches and right shoulder pain that 
radiated to the right upper arm.  Shoulder motion allowed 
external rotation to 30 degrees, internal rotation to 95 
degrees, forward elevation to 130 degrees, and abduction to 
90 degrees.  The right shoulder was painful with these 
movements.  There was tenderness in the right shoulder.  The 
acromioclavicular joint had some offset of the joint.  X-rays 
of the right shoulder demonstrated some bone spurs, joint 
degeneration at the acromioclavicular joint, and some 
posttraumatic ossification.  The assessment was chronic 
trapezius muscular strain, posttraumatic degenerative 
arthritis secondary to an old spraining injury, chronic 
rotator cuff impingement and tendonitis.  The examiner opined 
that continued shoulder problems could be expected.  

The veteran underwent a VA examination in July 1998.  The 
examiner reviewed the claims file.  Present orthopedic 
symptoms included occasional headache and right shoulder pain 
that radiated into the right upper arm.  The upper 
extremities were otherwise okay.  The right shoulder had not 
dislocated but the acromioclavicular joint had a separation 
injury in the military.  He had subjective feelings of 
weakness in the right shoulder.  He had fatigue symptoms at 
the right shoulder.  Flare-ups with activity involved the 
right shoulder about 3 times weekly.  The veteran's 
coordination was very good.  Shoulder motion allowed external 
rotation of 30 degrees, internal rotation to 95 degrees, 
forward elevation to 120 degrees, and abduction to 100 
degrees.  Pain with these movements was rather bothersome on 
the right.  Rotator cuff function was slightly decreased at 
the right shoulder.  The right shoulder had tenderness.  The 
acromioclavicular joint had an offset of 1 centimeter.  
Previous x-rays of the right shoulder revealed degenerative 
change and osteophytes at the acromioclavicular joint.  The 
assessment was right shoulder pain, chronic trapezius 
muscular strain, posttraumatic degenerative arthritis, 
chronic rotator cuff impingement and tendinitis.  The 
examiner opined that the veteran would probably continue to 
have symptoms at the right shoulder.  The examiner opined 
that a 20 percent decrease in the motion of the right 
shoulder would cover the veteran's subjective symptoms and a 
25 percent decrease in the motion of the right shoulder would 
cover flare-up problems.  The veteran evidenced pain with 
some facial changes with painful movements.  The examiner 
opined that the veteran had definite objective problems at 
the right shoulder, which pain was explained by objective 
abnormalities.  


Criteria

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999).  

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  See 38 C.F.R. § 4.20 (1999).  

Arthritis due to trauma, substantiated by x-ray findings, is 
evaluated under the criteria of Diagnostic Code 5010, which 
states: Rate as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis 
(hypertrophic or osteoarthritis) is evaluated under the 
criteria of Diagnostic Code 5003.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc.).  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  

Limitation of motion of the major arm to 25 degrees from the 
side warrants a 40 percent evaluation.  Limitation of the 
motion of the major arm to midway between side and shoulder 
level warrants a 30 percent evaluation.  Limitation of the 
motion of the major arm at shoulder level warrants a 20 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (1999).  

Where evaluation is based on limitation of motion, the 
question of whether functional loss and pain are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Regulations 
contemplate inquiry into whether there is crepitation, less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, pain on movement, and swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

Impairment of the major clavicle or scapula, with 
dislocation, warrants a 20 percent evaluation.  Impairment of 
the major clavicle or scapula, with nonunion and loose 
movement, warrants a 20 percent evaluation.  Impairment of 
the major clavicle or scapula, with nonunion and without 
loose movement, warrants a 10 percent evaluation.  Impairment 
of the major clavicle or scapula, with malunion, warrants a 
10 percent evaluation.  Or, rate on impairment of function of 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

The claim for an increased rating is well grounded because 
the veteran alleged that his right shoulder disability had 
increased in severity.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A veteran's assertion that 
the disability has worsened serves to render the claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Degenerative arthritis of the right shoulder established by 
x-ray findings will be rated on the basis of limitation of 
motion under the criteria of Diagnostic Code 5201.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (1999).  

A 30 percent rating is warranted under the criteria of 
Diagnostic Code 5201 because the medical evidence showed 
limitation of motion of the right, dominant arm to midway 
between the side and shoulder level.  The veteran's worst 
limitation of motion in July 1998 showed that the veteran was 
able to flex, or forward elevate, his right arm to 120 
degrees, external rotate his right shoulder to 30 degrees, 
and internal rotate his right shoulder to 95 degrees.  The 
July 1998 examiner also opined that a 20 percent decrease in 
right shoulder motion would cover the veteran's subjective 
symptoms and a 25 percent decrease would cover flare-up 
problems.  Thus, with a 45 percent decrease in motion, the 
veteran could only flex his right arm to 66 degrees, below 
his shoulder level; external rotate to 16 degrees, above his 
shoulder level; and internal rotate to 52 degrees, well below 
his shoulder level.  A 40 percent rating was not warranted 
because the right arm was not limited in motion to 25 degrees 
from the veteran's right side.  The veteran was able to 
forward elevate his right arm to at least 66 degrees.  

Consideration of additionally disabling functional loss and 
pain supported an increased rating of 30 percent.  The 
veteran reported right shoulder soreness from pushing, 
pulling, and heavy lifting at a temporary job, and he 
contended that employers would not hire him because of his 
right shoulder problems.  There was pain on range of motion 
and tenderness in the right acromioclavicular joint.  The 
July 1998 examiner opined that subjective symptoms, including 
weakness and fatigue in the right shoulder, and flare-up 
problems, 3 times weekly, accounted for a total of a 45 
percent decrease in motion of the right shoulder.  
Nonetheless, the medical evidence did not show crepitation, 
less or more movement than normal, incoordination, impaired 
ability to execute skilled movement smoothly, swelling, 
atrophy, instability of station, disturbance of locomotion, 
or interference with sitting, standing, and weight-bearing.  
Accordingly, a 30 percent rating was warranted under 
Diagnostic Codes 5003, 5010, and 5201 because the veteran had 
limitation of motion of the right arm, at least on flexion, 
to midway between the side and shoulder level.  

A rating higher than 20 percent is not warranted under the 
criteria of Diagnostic Code 5203 because the medical evidence 
did not show dislocation impairment of the clavicle or 
scapula.  Although the acromioclavicular joint had some 
offset in February 1993, June 1997, and July 1998, the right 
shoulder was very stable in February 1993, and the July 1998 
examiner noted that there was no dislocation.  Accordingly, a 
rating higher than 20 percent was not warranted under 
Diagnostic Code 5203.  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(1999).  The evidence did not 
show that the service-connected disability markedly 
interfered with employment or caused frequent 
hospitalizations.  In addition to his experience as a 
laborer, the veteran had transferable clerical and welding 
skills that could be used in other occupations.  


Left hip

The evidence prior to March 1992

The August 1973 enlistment and October 1974 separation 
examination reports stated that the veteran's musculoskeletal 
system was normal, and no hip defects or diagnoses were 
noted.  

At the March 1975 VA examination, the veteran's stance and 
gait were normal.  There was no list of the spine or tilt of 
the pelvis.  The lower extremities were normal on inspection 
and displayed a normal range of motion.  At the June 1977 VA 
examination, the veteran's arose from a sitting position with 
ease and walked with a completely normal gait.  

The veteran's July 1980 and August 1980 statements alleged 
that he injured his left hip in two incidents in service.  He 
alleged that he was treated and that x-rays were taken after 
he fell into a trench during night patrol.  He alleged that 
he went to the clinic after falling off a truck in Germany.  
He alleged that his service medical records were either lost 
or at the clinics where he was treated.  The August 1980 
reports of accidental injury alleged that the veteran was 
injured in 1973 in South Carolina and Kentucky and in 1974 in 
Germany.  

The veteran underwent a VA examination in November 1980.  The 
examiner reviewed the claims file.  The veteran reported 
constant hip pain and having to sometimes use a cane.  The 
diagnosis was that no left hip condition was found.  However, 
the left hip x-ray two days later revealed three areas of 
radiolucency in the acetabular lip of indeterminate 
significance.  The x-ray examiner recommended a bone scan to 
assess whether there was any abnormal metabolic bone 
activity.  

In July 1991, the veteran was evaluated in a VA orthopedic 
clinic for a fall suffered in July 1991.  He had evidence of 
left hip arthritis and possible avascular necrosis aggravated 
by the recent fall.  

The veteran underwent a VA examination in October 1991.  He 
reported having left hip problems that began 3 years ago.  
The diagnosis was avascular necrosis of the left hip due to 
alcohol.  The examiner opined that, in all reasonable 
probability, the veteran's hip problems were related to his 
heavy drinking episodes.  

In March 1992, the National Guard determined that the veteran 
was medically unretainable because of aseptic necrosis of the 
femoral head.  


The evidence since March 1992

The veteran's November 1992 statement alleged that witnesses 
saw him fall in service.  An attached November 1991 request 
and authorization for medical care stated that the veteran 
suffered a hip injury on active duty 10 years ago and that he 
claimed to have reinjured the hip at active training in 1984.  

At the VA examination in February 1993, the veteran reported 
that chronic left hip pain started in service and had been 
very bad for at least 10 years.  The September 1993 statement 
alleged that the veteran's left hip was injured in basic 
training when he fell in a hole.  

The veteran, assisted by his representative, provided sworn 
testimony at a regional office hearing in October 1993.  The 
veteran testified that he injured his hip in 1981 or 1982 in 
a fall in Washington State and reinjured his hip in 
California around 1987.  He testified that he was treated at 
E. Hospital, which had destroyed his medical records.  The 
veteran testified that he was medically discharged from the 
National Guard because of his left hip and that his left hip 
disability was aggravated in the last 3 years with the 
National Guard.  He had no ongoing treatment from 1981 to 
1991.  

The April 1994 letter to the VA from a law firm stated that 
the veteran had filed workers' compensation claim against his 
employer, F.C.  

In December 1995, the veteran underwent a left total hip 
arthroplasty.  The veteran reported a history of injury to 
his left hip in service in 1979 that had progressively 
worsened until the pain had lately become intolerable.  Prior 
to the arthroplasty, the December 1995 left hip x-rays 
revealed avascular necrosis with some superimposed, mild, 
degenerative change.  After the arthroplasty, the December 
1995 left hip x-rays revealed no evidence of avascular 
necrosis of the right hip.  The February 1996 x-rays revealed 
no significant change in the left hip proximal, which 
appeared stable.  The May 1996 left hip x-rays revealed no 
significant change. 

In May 1996, the RO received the veteran's National Guard 
records and Form DD 214.  The veteran served in the Army 
National Guard from December 1978 to December 1979, August 
1981 to January 1982, and from July 1982 to November 1984.  
The veteran was discharged in November 1984 because of 
unsatisfactory participation.  Another service record showed 
that the veteran was discharged from both the Army National 
Guard and as a reserve member of the Army in March 1992.  

In July 1996, the veteran complained of intermittent sharp 
pain in the left hip.  

In October 1996, the RO received the October 1974 report of 
medical history, in which the veteran denied bone, joint, or 
other deformity.  

The February 1997 left hip x-rays revealed no new findings 
and no evidence of fracture.  The April 1997 left hip x-rays 
appeared unchanged from the February 1997 x-rays.  

The veteran underwent a VA examination in June 1997.  The 
veteran reported that his hip problem started in the 
military.  The veteran's present health care was totally with 
the VA.  The diagnosis was status post total hip 
arthroplasty.  

In October 1997, the RO received the veteran's medical 
records from the National Guard.  The December 1978, August 
1981, and May 1988 examination reports stated that the 
veteran's musculoskeletal system was normal, and no hip 
defects or diagnoses were noted.  At the June 1979 
examination, the veteran arose from a sitting position with 
ease and walked with a completely normal gait.  The July 1991 
emergency room report stated that the veteran complained of 
left hip pain from an old injury to the left hip after 
falling in the bathtub in the morning.  The veteran reported 
having intermittent left hip pain since a 1983 fall, for 
which he did not see a doctor.  The assessment was probable 
avascular necrosis of the left femoral head.  The July 1991 
x-ray revealed no evidence of fracture and suspect early 
avascular necrosis with superimposed degenerative changes.  
The October 1991 x-ray and November 1991 magnetic resonance 
imaging revealed avascular necrosis of the left hip with no 
change since July 1991.  

The veteran underwent a VA examination in July 1998.  The 
examiner reviewed the claims file.  The veteran reported that 
his symptoms started in the military.  Orthopedic symptoms 
included pain in the left hip that radiated into the left 
thigh.  The diagnosis was status post total hip arthroplasty.  

The veteran's December 1998 statement alleged that he injured 
the left hip while at a 2-week National Guard summer camp in 
Washington State in 1982-1984.  
The January 1999 statement from R.K. alleged that he saw the 
veteran fall while on active duty for training in Washington 
State in 1981-1983.  The January 1999 statement from R.W. 
alleged that he saw the veteran fall while on a 2-week 
training during a summer in 1981-1983.  The January 1999 lay 
statement from W.P. stated that he saw the veteran fall and 
injure his hip while on active duty for training during a 2-
week summer camp in 1981-1983.  The veteran's September 1999 
statement alleged that he first injured his hip on active 
duty in 1981.  

Numerous lay statements from the veteran alleged that 
military records in support of his claim had been lost or 
misfiled.  


Criteria

An appeal consists of a timely filed notice of disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  If no notice of disagreement 
is filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c);  38 C.F.R. 
§ 20.1103.  

Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) defined a 
three-step process for reopening claims.  The Board must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), i.e., the new evidence 
bears directly and substantially on the specific matter, and 
is so significant that it must be considered to fairly decide 
the merits of the claim; second, if new and material evidence 
has been presented, immediately upon reopening the Board must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Board may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.  See Elkins v. West, 2 Vet. App. 422 (1999) 
(en banc); Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); Justus v. Principi, 3 Vet. App. 510 (1992).  When 
determining whether the claim should be reopened, the 
credibility of evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  


Analysis

The March 1992 rating decision, that denied reopening the 
claim for service connection for a left hip disability, became 
final because the RO notified the veteran of that decision by 
letter dated April 1, 1992, and he did not appeal.  

The veteran presented new evidence that was not in the record 
at the time of the March 1992 rating decision:  1) National 
Guard service records received in May 1996; 2) the October 
1974 report of medical history received in October 1996; 
3) National Guard medical records received in October 1997; 
4) medical records of examinations and treatments since March 
1992; 5) lay statements since March 1992; and 6) sworn 
testimony from the October 1993 hearing.  

This new evidence is material because it helps to explain the 
nature and duration of the veteran's current left hip 
disability.  The claim must be reopened because the new and 
material evidence added since March 1992 , in conjunction 
with the evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

Nonetheless, the claim of entitlement to service connection 
for a left hip disability is not well grounded.  For the 
limited purpose of determining whether the claim is well 
grounded, the medical evidence included a current diagnosis of 
a left hip disability.  Prior to the December 1995 total left 
hip arthroplasty, the diagnosis was avascular necrosis of the 
left hip, and in July 1998, the diagnosis was status post-
total hip arthroplasty.  

For the limited purpose of determining whether the claim is 
well grounded, the medical evidence showed an in-service 
diagnosis or treatment of a left hip disability.  National 
Guard medical records showed that the veteran went to the 
emergency room with complaints of left hip pain after falling 
in the bathtub in July 1991.  

Although the record did not show the nature of the veteran's 
National Guard service in July 1991, the claim was not well 
grounded, in any event, because the medical evidence did not 
include a nexus opinion relating a current left hip 
disability to the veteran's service.  The veteran and his 
associates provided contradictory allegations that he injured 
his left hip in a fall or falls during National Guard duty in 
1981, 1982, 1983, 1984, and/or 1987, and the veteran told the 
July 1991 examiner that he originally injured his left hip in 
1983, without seeking any medical treatment.  The veteran and 
his associates, as lay persons, are not competent to diagnose 
a fall in the 1980s as the cause of his left hip disability 
many years later.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Moreover, the 
veteran's musculoskeletal system was normal in May 1988, and 
a bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  Accordingly, the claim of 
entitlement to service connection for a left hip disability 
is not well grounded.  

Even if the claim had been well grounded, which it was not, 
the October 1991 VA examiner clearly opined that heavy 
alcohol drinking had caused the avascular necrosis of the 
left hip prior to the December 1995 left total hip 
arthroplasty.  A disease or injury that results from the 
abuse of alcohol or drugs is precluded by statute from being 
service connected.  See 38 U.S.C.A. § 101 (16) and 105(a) 
(West 1991).  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The VA cannot assist in any further development of this claim 
because it is not well grounded.  38 U.S.C.A. § 5107(a); 
Morton v. West, 13 Vet. App. 205 (1999).  


ORDER

Entitlement to a 30 percent evaluation for a right shoulder 
disability is granted, subject to the controlling laws and 
regulations governing the payment of monetary awards.  

New and material evidence having been submitted, the claim 
for service connection for a left hip disability is reopened, 
and entitlement to service connection is denied.  




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

